DETAILED ACTION

Status of Claims

This action is in reply to the application filed on September 8, 2020.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-14 have been canceled.
Claims 15-27 are currently pending and have been examined.

Claim Objections

Claim 26 is objected to because of the following informalities:  on line 1 the word “to” is written twice.  Appropriate correction is required.

Claim Rejections - 35 USC §101

35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 15-27 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without “significantly more.”

Regarding Claims 15, 22, 24 and 26-27 the claimed invention is directed to an abstract idea without significantly more. The claims are directed to the monitoring of a picking or packing process which is a mental process and a method of organizing a human activity. Other than reciting cameras and computers nothing in the claim precludes the steps for being performed by hand. For example, recording images, reading labels, comparing data, identifying data and issuing a warning could be performed by hand but for the recitation of generic computer elements. This judicial exception is not integrated into a practical application. The computers are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Simply implementing the abstract idea on a generic computer environment is not a practical application of the abstract idea and does not take the claim out of the mental process and methods of organizing human activity grouping. The claims are directed to an abstract idea. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, with respect to integration of the abstract idea into a practical application, the additional element of using computer elements to perform the recording, reading, comparing, identifying and issuing steps amounts to no more than mere instructions to apply the exception using a generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claims are not patent eligible.

Regarding dependent claims 16-21, 23 and 25, these claims are directed to limitations which serve to limit the processing steps. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than an abstract idea. They provide descriptive details that offer helpful context, but have no impact on statutory subject matter eligibility.

Therefore the limitations on the invention, when viewed individually and in ordered combination are directed to in-eligible subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15-23 and 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Folk M (WO 2013/037360 A1) in view of Chamberlain (GB 2533676 A).

Claim 15
Folk M discloses the following limitations:

A method for monitoring a picking or packaging process of at least one article, comprising the following steps: 
a) recording, by a plurality of cameras, images of at least one moving article (see at least paragraph 0030); 
b) reading labels in the images; (see at least paragraphs 0038-0040).
c) comparing the read labels with specifications from a picking list; (see at least paragraphs 0038-0040-it can be determined whether it is actually the requested item and 0064-0065-The item that has the same dimensions as the requested item is the requested item).
d) identifying a sort of the article based on the comparison; (0064-0065-The item that has the same dimensions as the requested item is the requested item).

Folk M in at least paragraph 0040 discloses that using software the identifier of the item removed can be determined and that by comparing it with the identifier of the requested item it can be determined whether it is actually the requested item.  Also in at least paragraphs 0064-0065 discloses that the item that has the same dimensions as the requested item is the requested item. Folk M does not explicitly disclose the following limitation, however, Chamberlain does:

and e) issuing a warning based on sort of the article not agreeing with the specifications from the picking list  (see at least abstract, figure 1 and paragraphs 0006-0010).

It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to apply the teachings of Chamberlain into the invention of Folk M in order to provide a more accurate picking validation scheme (Chamberlain paragraph 0005).  A person of ordinary skill in the art would have conceived the idea of creating such configuration.  Moreover, the claimed subject matter would have been no more than a predictable combination of known techniques according to their respective purposes within routine skill and creativity.

Claim 16
Furthermore, Chamberlain discloses the following limitations:

wherein between steps a and b, a selection is made of all images that contain at least one label and have at least a specified image quality level, and step b is carried out only with the selected images. (see at least paragraphs 0032-0034).

It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to apply the teachings of Chamberlain into the invention of Folk M in order to provide a more accurate picking validation scheme (Chamberlain paragraph 0005).  A person of ordinary skill in the art would have conceived the idea of creating such configuration.  Moreover, the claimed subject matter would have been no more than a predictable combination of known techniques according to their respective purposes within routine skill and creativity.

Claim 17
Furthermore, Chamberlain discloses the following limitations:

further comprising the following step: issuing a warning based on, in step c, recognizing that the read labels correspond to different sorts of articles according to the picking list (see at least abstract and paragraph 0006).

It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to apply the teachings of Chamberlain into the invention of Folk M in order to provide a more accurate picking validation scheme (Chamberlain paragraph 0005).  A person of ordinary skill in the art would have conceived the idea of creating such configuration.  Moreover, the claimed subject matter would have been no more than a predictable combination of known techniques according to their respective purposes within routine skill and creativity.


Claim 18
Furthermore, Chamberlain discloses the following limitations:

wherein in the picking list, essential labels are marked, the method further comprising the following step: issuing a warning based on, in step b, not finding an essential label that would be expected for the sort of article identified in step d (see at least abstract, figure 4, paragraphs 0006, 0029 and 0031-0032).

It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to apply the teachings of Chamberlain into the invention of Folk M in order to provide a more accurate picking validation scheme (Chamberlain paragraph 0005).  A person of ordinary skill in the art would have conceived the idea of creating such configuration.  Moreover, the claimed subject matter would have been no more than a predictable combination of known techniques according to their respective purposes within routine skill and creativity.



Claim 19
Furthermore, Folk M discloses the following limitations:

further comprising the following steps: 
f) recording at least one image and at least one depth measurement of the article after the article is placed in a transport container; (see at least paragraphs 0034-0037).
g) calculating three-dimensional dimensions of the article; (see at least paragraphs 0007 and  0054).
h) comparing the calculated dimensions with the specifications from the picking list for the sort of article identified in step d; (see at least paragraph 0064).

Folk M in at least paragraph 0040 discloses that using software the identifier of the item removed can be determined and that by comparing it with the identifier of the requested item it can be determined whether it is actually the requested item.  Also in at least paragraphs 0064-0065 discloses that the item that has the same dimensions as the requested item is the requested item. Folk M does not explicitly disclose the following limitation, however, Chamberlain does:


and i) issuing a warning based on the calculated dimensions of the article not agreeing with one or more of the specifications from the picking list. (see at least abstract, figure 1 and paragraphs 0006-0010).

It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to apply the teachings of Chamberlain into the invention of Folk M in order to provide a more accurate picking validation scheme (Chamberlain paragraph 0005).  A person of ordinary skill in the art would have conceived the idea of creating such configuration.  Moreover, the claimed subject matter would have been no more than a predictable combination of known techniques according to their respective purposes within routine skill and creativity.

Claim 20
Furthermore, Folk M discloses the following limitations:

wherein a number of articles is inferred from the comparison of the calculated dimensions with the specifications from the picking list (see at least paragraphs 0018 and 0024-0027).

Claim 21
Folk M in at least paragraph 0040 discloses that using software the identifier of the item removed can be determined and that by comparing it with the identifier of the requested item it can be determined whether it is actually the requested item.  Also in at least paragraphs 0064-0065 discloses that the item that has the same dimensions as the requested item is the requested item. Folk M does not explicitly disclose the following limitation, however, Chamberlain does:

further comprising the following step: issuing warning based on the number of articles of the same sort acquired in the method exceeds a specification from the picking list (see at least abstract, figure 1 and paragraphs 0006-0010).

It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to apply the teachings of Chamberlain into the invention of Folk M in order to provide a more accurate picking validation scheme (Chamberlain paragraph 0005).  A person of ordinary skill in the art would have conceived the idea of creating such configuration.  Moreover, the claimed subject matter would have been no more than a predictable combination of known techniques according to their respective purposes within routine skill and creativity.

Claim 23
Furthermore, Folk M discloses the following limitations:

wherein the computer program, when executed by the computer, further causes the computer to perform: comparing calculated dimensions of the article with the specifications from the picking list for the sort of article that was identified; (see at least paragraphs 0064-0065).

Folk M in at least paragraph 0040 discloses that using software the identifier of the item removed can be determined and that by comparing it with the identifier of the requested item it can be determined whether it is actually the requested item.  Also in at least paragraphs 0064-0065 discloses that the item that has the same dimensions as the requested item is the requested item. Folk M does not explicitly disclose the following limitation, however, Chamberlain does:

and issuing a warning based on the calculated dimensions of the article not agreeing with one or more of the specifications from the picking list (see at least abstract, figure 1 and paragraphs 0006-0010).

It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to apply the teachings of Chamberlain into the invention of Folk M in order to provide a more accurate picking validation scheme (Chamberlain paragraph 0005).  A person of ordinary skill in the art would have conceived the idea of creating such configuration.  Moreover, the claimed subject matter would have been no more than a predictable combination of known techniques according to their respective purposes within routine skill and creativity.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 24-25 is/are rejected under 35 U.S.C. 102 (a1) as being anticipated by Folk M (WO 2013/037360 A1).

Claim 24
Folk M discloses the following limitations:

 A camera system, comprising: 

a plurality of cameras configured to record images of at least one moving article, and reading labels in the images (see at least paragraphs 0030 and 0038-0040).

Claim 25

Furthermore Folk M discloses the following limitations:

further comprising: at least one camera that has a depth sensor, configured to record at least one image and at least one depth measurement of the article after the article is placed in a transport container, and calculate three-dimensional dimensions of the article (see at least paragraphs 0007 and 0064-0065).


As per claims 22 and 26-27, claims 22 and 26-27 recite substantially similar limitations to claim 1 and are therefore rejected using the same art and rationale set forth above.    






	
CONCLUSION

Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to DENISSE ORTIZ whose telephone number is 571-270-5506.  The Examiner can normally be reached on Monday-Thursday 7:30am-8pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, NATHAN UBER can be reached at 571-270-3923.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
/DENISSE  ORTIZ ROMAN/
Examiner, Art Unit 3687

	






	/ALLEN C CHEIN/           Primary Examiner, Art Unit 3687